Citation Nr: 0837998	
Decision Date: 11/04/08    Archive Date: 11/10/08

DOCKET NO.  07-09 656	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Whether the appellant has met the basic eligibility 
requirements for Department of Veterans Affairs (VA) 
benefits.


ATTORNEY FOR THE BOARD

Lynne M. Yasui, Associate Counsel



INTRODUCTION

The appellant seeks Dependency and Indemnity Compensation 
benefits based on service connection for the cause of her 
deceased spouse's death.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a July 2006 decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Manila, the 
Republic of the Philippines.

In her March 2007 substantive appeal, the appellant requested 
a personal hearing before a member or members of the Board.  
In a subsequent letter sent to the appellant in May 2008, the 
RO informed the appellant of a Board hearing scheduled in 
July 2008.  She failed to appear.


FINDING OF FACT

The U.S. service department has certified that the 
appellant's deceased spouse had no service as a member of the 
Philippine Commonwealth Army, including the recognized 
guerrillas, in the service of the United States Armed Forces.


CONCLUSION OF LAW

The appellant is not eligible for VA benefits.  38 U.S.C.A. 
§§ 101(2), 107 (West 2002); 38 C.F.R. §§ 3.1, 3.6, 3.40, 
3.41, 3.102, 3.203 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

The appellant claims that her deceased spouse (hereinafter 
referred to as the decedent) had service with the U.S. Armed 
Forces of the Far East (USAFFE) during World War II.

Eligibility for VA benefits is governed by statutory and 
regulatory law which defines an individual's legal status as 
a veteran of active military, naval, or air service.  38 
U.S.C.A. §§ 101(2), 101(24); 38 C.F.R. §§ 3.1, 3.6 (2008).

The term "veteran" is defined as a person who served in the 
active military, naval, or air service, and who was 
discharged or released therefrom under conditions other than 
dishonorable.  38 U.S.C.A. § 101(2); 38 C.F.R. § 3.1(d).  
"Active military, naval, and air service" includes active 
duty.  "Active duty" is defined as full-time duty in the 
Armed Forces.  38 C.F.R. § 3.6(a)-(b) (2008).  "Armed 
Forces" consists of the United States Army, Navy, Marine 
Corps, Air Force, and Coast Guard, including their Reserve 
components.  38 C.F.R. § 3.1.

Service before July 1, 1946, in the organized military forces 
of the Government of the Commonwealth of the Philippines, 
while such forces were in the service of the Armed Forces of 
the United States pursuant to the military order of the 
President dated July 26, 1941, including among such military 
forces organized guerrilla forces under commanders appointed, 
designated, or subsequently recognized by the Commander in 
Chief, Southwest Pacific Area, or other competent authority 
in the Army of the United States, shall not be deemed to have 
been active military, naval, or air service for the purposes 
of any law of the United States conferring rights, 
privileges, or benefits upon any person by reason of the 
service of such person or the service of any other person in 
the Armed Forces, except for specified benefits including 
disability compensation benefits authorized by chapter 11, 
title 38, United States Code.  38 U.S.C.A. § 107(a) (West 
2002); 38 C.F.R. § 3.40 (2008).

For the purpose of establishing entitlement to pension, 
compensation, dependency and indemnity compensation or burial 
benefits, VA may accept evidence of service submitted by a 
claimant, such as a DD Form 214, Certificate of Release or 
Discharge from Active Duty, or original Certificate of 
Discharge, without verification from the appropriate service 
department if the evidence meets the following conditions: 
(1) the evidence is a document issued by the service 
department; (2) the document contains needed information as 
to length, time and character of service; and (3) in the 
opinion of VA the document is genuine and the information 
contained in it is accurate.  38 C.F.R. § 3.203(a).  

With respect to documents submitted to establish a creditable 
period of wartime service for pension entitlement, a document 
may be accepted without verification if the document shows 
the following: (1) service of four months or more; (2) 
discharge for disability incurred in the line of duty; or (3) 
ninety days creditable service based on records from the 
service department such as hospitalization for 90 days for a 
line of duty disability. 38 C.F.R. § 3.203(b).

When the claimant does not submit evidence of service or the 
evidence submitted does not meet the requirements of this 
section, VA shall request verification of service from a 
service department.  38 C.F.R. § 3.203(c).  With regard to 
Philippine service, certifications by the service department 
will be accepted as establishing periods of recognized 
service as a Philippine Scout, a member of the Philippine 
Commonwealth Army serving with the Armed Forces of the United 
States, or as a guerrilla.  Moreover, the Court has held that 
a service department determination as to an individual's 
service shall be binding on VA.  Duro v. Derwinski, 2 Vet. 
App. 530 (1992); Dacoron v. Brown, 4 Vet. App. 115, 120 
(1993).

Of record are documents, issued by other than a U.S. service 
department, that attest to the decedent's alleged service as 
a member of the Philippine Army inducted into the USAFFE.  
These include, for example, a June 2002 certification from 
General Headquarters, Armed Forces of the Philippines and an 
Affidavit for Philippine Army Personnel dated in November 
1945.  

Controlling in this case, is a January 2008 response from the 
service department, taken together with responses from the 
service department in July 2006 and May 2007.  The response 
from the July 2006 response stated that the "[s]ubject has 
no service as a member of the Philippine Commonwealth Army, 
including the recognized guerrillas in the service of the 
United States Armed Forces."  

The Board notes that the service number used to locate the 
decedent's records from the July 2006 and May 2007 requests 
differ from the service number used in the January 2008 
request.  The January 2008 service department verification 
correctly identifies the number provided by the appellant and 
contained in the documents that she submitted.  

Both service department responses from May 2007 and January 
2008 verified that the search for records under the 
decedent's name and reported service number remained negative 
since the July 2006 response and that the "[e]vidence 
submitted is insufficient to warrant a change in prior 
certification."

The service department determination that the decedent had no 
qualifying service is dispositive on that issue and binding 
on VA.  See Duro v. Derwinski, 2 Vet. App. 530 (1992); 
Dacoron v. Brown, 4 Vet. App. 115, 120 (1993).  

Indeed, the U.S. Court of Appeals for Veterans Claims (Court) 
has recently stated "if the United States service department 
refuses to verify the applicant's claimed service, the 
applicant's only recourse lies with the relevant service 
department, not the VA."  See Palor v. Nicholson, 21 Vet. 
App. 325, 330 (2007).

Since the January 2008 response from the service department, 
no new evidence indicating service has been received by VA.  
Hence, no further request for verification from the service 
department is indicated.  See Capellan v. Peake, 539 F.3d 
1373 (2007) (an appellant is entitled to submit and receive 
consideration for new evidence supporting request for 
verification of service).  

Absent a finding by the service department that the decedent 
had qualifying service, VA cannot, as a matter of law, grant 
the benefits sought.  For these reasons, the appellant's 
claim must be denied as a matter of law.  See Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994).

For the reasons stated above, the appellant's claim that the 
decedent has recognized service must be denied.  The evidence 
as to that issue is not so evenly balanced so as to allow 
application of the benefit-of- the-doubt rule.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107(b); 38 
C.F.R. § 3.102 (2007).

Duties to notify and assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the RO.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the Court 
held that, upon receipt of an application for a service-
connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating, or is 
necessary to substantiate, each of the five elements of the 
claim, including notice of what is required to establish 
service connection and that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.

The Court has specifically addressed whether VCAA notice is 
required in a case involving status of an appellant claiming 
recognized guerrilla service or service in the Philippine 
Army during World War Two.  Palor v. Nicholson, 21 Vet. App. 
325 (2007).  The Court held that the VCAA notice included 
notice as to the evidence needed to establish veteran status 
and that failure to provide such notice is error.  Id. at 
331.

Here, the bulk of the VCAA duty to notify was satisfied by 
way of letters sent to the appellant in March 2006 and August 
2006.  The March 2006 letter was sent to the appellant prior 
to the initial RO decision in this matter.  That letter 
informed the appellant of what evidence was required to 
substantiate the claim, other than evidence as to assignment 
of disability ratings and effective dates and evidence 
establishing the decedent's status as a veteran.  She was 
also told of her and VA's respective duties for obtaining 
evidence.

The duty to notify was not completely satisfied prior to the 
initial unfavorable decision on the claim by the RO.  Under 
such circumstances, VA's duty to notify may not be 
"satisfied by various post-decisional communications from 
which a claimant might have been able to infer what evidence 
the VA found lacking in the claimant's presentation."  
Rather, such notice errors may instead be cured by issuance 
of a fully compliant notice, followed by readjudication of 
the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006) (where notice was not provided prior to the RO's 
initial adjudication, this timing problem can be cured by the 
Board remanding for the issuance of a VCAA notice followed by 
readjudication of the claim by the RO); see also Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a 
fully compliant VCAA notification followed by readjudication 
of the claim, such as a statement of the case or supplemental 
statement of the case, is sufficient to cure a timing 
defect).

In this case, the VCAA duty to notify with regard to 
establishing the decedent's status as a veteran was satisfied 
subsequent to the initial RO decision by way of the letter 
sent to the appellant in August 2006 that fully addressed all 
three notice elements as applicable to establishing status as 
a veteran.  The RO informed the appellant of the type of 
evidence that could establish the decedent's status as a 
veteran.  She was told that this included original or 
certified copies of the decedent's separation papers and that 
the documents must have been issued by a U.S. service 
department, contain accurate information as to length, time, 
and character of service, and be genuine in the in the 
opinion of VA.

Although the notice letter was not sent before the initial RO 
decision in this matter, the Board finds that this error was 
not prejudicial to the appellant because the actions taken by 
VA after providing the notice have essentially cured the 
error in the timing of notice.  Not only has the appellant 
been afforded a meaningful opportunity to participate 
effectively in the processing of her claim and given ample 
time to respond, but the RO also readjudicated the case by 
way of a statement of the case issued in January 2007 and a 
supplemental statement of the case issued in February 2008, 
after the notice was provided.  For these reasons, it is not 
prejudicial to the appellant for the Board to proceed to 
finally decide this appeal as the timing error did not affect 
the essential fairness of the adjudication.

In a letter dated in September 2008, the RO provided the 
appellant content compliant notice as to how VA assigns 
disability ratings and effective dates.  This was not 
followed by a subsequent adjudication.  Hence, the timing 
error was not necessarily cured.  Regardless, the RO denied 
her claim and the Board is denying her appeal because the 
threshold element of status of the decedent as a veteran has 
not been met.  Therefore, no disability rating or effective 
date will be assigned and the timing error is harmless. 

VA has a duty to assist a claimant in the development of the 
claim. This duty includes assisting the claimant in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

In this case, the appellant has not requested VA assistance 
in obtaining information on the decedent.  Further, since the 
evidence shows that the decedent is not a veteran, VA "is 
not required to provide assistance to a claimant under 
[38 U.S.C.A. § 5103A] if no reasonable possibility exists 
that such assistance would aid in substantiating the claim."  
38 U.S.C.A. § 5103A(a)(2).

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained service department 
verifications that the decedent had no recognized service.

Significantly, neither the veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  

Based on the above, a remand of this case to the RO would not 
provide a basis to grant this claim. 

Based on the above, no further notice or assistance to the 
veteran is required to fulfill VA's duty to assist the 
veteran in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

ORDER

The appeal is denied.

____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


